AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                    UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA

              UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                               V.                                  (For Offenses Committed On or After November 1, 1987)
              Guadalupe OBESO-GALAVIZ




                                                                                                                                      tM~ l
                                                                   Defendant's Attorney
REGISTRATION NO.               38148408
                                                                                                               OCi jil
                                                                                                                ;.:~-~·:;~--:~·,~·;--;•i\·i· • ••
                                                                                                                                      oi
                                                                                                          ,;.;..C_~-,;~..                         ! I


The Defendant:                                                                                    cu~H" ,; 1-1,;ci' CALIFORNl4
                                                                                                                            1
                                                                                               SOUTHL\-, i.J,~)
                                                                                                              1~                "'    DEPUTY

 lZl pleaded guilty to count(s)      1 OF THE SUPERSEDING MISDEMEANOR
                                                                                                                   IION__ _

 D  was found guilty on count(s)
    after a nlea of not ,rniltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                       Count
Title & Section                     Nature of Offense                                                                                 Number(s}
8 USC 1325 (a)(!)                   IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                                                 I
                                    (MISDEMEANOR)




       The defendant is sentenced is provided on page 2 ofthis judgment

 D     The defendant has been found not guilty on count(s)

 0     Count(s) UNDERLYING COUNTS                             are Dismissed without prejudice on the motion of the United States.

 lZl   Assessment: $10.00



 0   No fine                  • Forfeiture pursuant to order filed                                       , included herein.
         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until .all fines, restitution, costs, and special. assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
 material change in the defendant's economic circumstances.




                                                                    HON. A    W G. SCHOPLER
                                                                    UNITED STATES MAGISTRATE illDGE


                                                                                                                                     19CR3822-AGS
EFENDANT:                Guadalupe OBESO-GALAVIZ                                                  Judgment - Page 2 of 2
CASE NUMBER:             19CR3822-AGS

                                                IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
6MONTHS




•     Sentence imposed pursuant to Title 8 USC Section 1326(b).
•     The court makes the following recommendations to the Bureau of Prisons:




•     The defendant is remanded to the custody of the United States Marshal.

•     The defendant shall surrender to the United States Marshal for this district:
      •    at _ _ _ _ _ _ _ _ A.M.
                                                             on-----------'---------
      •    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •    on or before
      •    as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
 I have executed this judgment as follows:

      Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       19CR3822-AGS
